Citation Nr: 1826282	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA). 

2.  Entitlement to service connection for osteopenia. 

3.  Entitlement to service connection for varicose veins. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's friend, L.G. 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1964 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran and a friend, L.G., testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Los Angeles, California RO.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for residuals of a cerebrovascular accident is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that osteopenia was caused by or incurred in service. 

2.  The evidence is at least in relative equipoise that varicose veins were caused by or incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteopenia have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017). 

2.  The criteria for entitlement to service connection for varicose veins have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In December 2017, the Board determined that medical opinions of record were not sufficient to decide the issues of entitlement to service connection for varicose veins and residuals of CVA and sought an outside advisory medical opinion in accordance with 38 C.F.R. §20.901.  The Board received an opinion in February 2018.  The Veteran was provided with an opportunity to respond to the opinion with more evidence and, if he so chose, to waive his right to AOJ review of the opinion and any new evidence.  In March 2018, the Veteran informed VA that he did not waive his right to AOJ review and requested that the claims be remanded for AOJ consideration.  The issue of residuals of CVA is addressed in the Remand section below.  The decision herein regarding varicose veins is fully favorable to the Veteran; as such consideration of the new evidence by the Board in the first instance does not prejudice him.  The Veteran has raised no other issues with VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.  Service Connection for Osteopenia and Varicose Veins

Pertinent Law and Regulation

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Analysis 

By way of background, the Veteran alleges that the disabilities on appeal are related to his exposure to biological and chemical agents as well as nuclear radiation while serving on the USS Granville S. Hall.  The Granville S. Hall participated in a program called Project 112.  Specifically, it was part of a portion of Project 112 called Project Shipboard Hazard and Defense (SHAD).  Project SHAD involved the testing of Navy vessels for exposure and vulnerability to various chemical and biological weapons.  Although the Veteran himself was not a member of the Project SHAD Technical Staff (PSTS) conducting the tests, he was a crewmember aboard the Granville S. Hall during that time.  The Granville S. Hall served as an accompaniment vessel in Project SHAD, providing a mobile laboratory.  Furthermore, prior to its service in Project SHAD the Granville S. Hall was involved in the exploration of radioactive fallout patterns.  See Advisory Medical Opinion, February 2018 (citing  "Assessing Health Outcomes Among Veterans of Project SHAD," National Academies of Sciences, Engineering, and Medicine (2016).) 

A.  Osteopenia

At a June 2008 VA examination, the examiner diagnosed osteopenia, thereby satisfying the first condition for service connection.  At that examination the examiner opined that osteopenia was less likely than not related to the Veteran's military service based on the verified biological and chemical elements the Veteran may have been exposed to through Project SHAD.  The examiner noted, however, that osteopenia can be caused by exposure to radiation and that if the Veteran could confirm radiation exposure, it would be as likely as not that osteopenia was caused by or incurred in service.  

The Veteran contends that the Granville S. Hall was contaminated with nuclear radiation during his service.  Release of radiation or radioactive isotopes was not a part of Project SHAD, however the history of the Granville S. Hall does include intentional travel through radioactive fallout zones for research purposes.  The Veteran submitted a June 2009 letter from a former Executive Officer of the ship who served at the same time as the Veteran.  The Executive Officer stated that "planking which surrounded the bridge island on the main deck was reportedly tested by the shipyard and found to have some nuclear contamination."  Although the Executive Officer did not have sampling data, he recalled that the planking was replaced after testing.  The Executive Officer's testimony is of his own personal knowledge and observations and is therefore competent.  There is no indication that this evidence is not credible. 

Given the Veteran's contentions, the Granville S. Hall's history, and the Executive Officer's letter, the evidence is at least in relative equipoise as to whether the Veteran was exposed to nuclear radiation during service.  Therefore, assuming the Veteran's exposure to radiation as true, and considering the VA examiner's June 2008 opinion, it is at least as likely as not that osteopenia was caused by or incurred in service.  Accordingly, entitlement to service connection for osteopenia is granted. 




B.  Varicose Veins

The aforementioned June 2008 VA examination diagnosed varicose veins, satisfying the first element of service connection.  At issue is whether varicose veins were caused by or incurred in service.  

In the June 2008 VA examination, the examiner addressed the Veteran's contentions regarding Project SHAD and concluded that varicose veins were less likely than not caused by service since the biological and chemical agents at issue in Project SHAD were not known to cause varicose veins.  The opinion did not address whether varicose veins could have been caused by any other aspect of the Veteran's service, to include in-service complaints of swelling and darkened pigmentation in his legs.  Therefore, the Board requested that the issue be addressed in the February 2018 outside advisory medical opinion.  

In the February 2018 opinion, the examiner reviewed the Veteran's claims file and contentions.  The examiner noted that the Veteran's complaints of swelling and darkened pigmentation in his right leg were documented in a July 1967 service treatment record.  At that visit, the Veteran complained of "dizziness with aching calf of right leg."  Three days later, the Veteran again visited sick call complaining of "swelling right leg, no history of trauma."  At that time, his leg was observed to be swollen and warm and he was given a diagnosis of "thrombophlebitis."  A follow-up examination in August 1967 noted continued darkening of pigmentation.  The Veteran had no evidence of varicosities on his service entrance examination, but had fractured his leg 13 months prior.  The examiner stated that the Veteran's duties, which included standing for long periods of time while on watch, could have further increased venous pressure in his right leg, causing backflow of blood from deep veins to superficial veins.  Given the uncommonly early age at which the Veteran developed thrombophlebitis with stasis dermatitis, the examiner concluded that it was at least as likely as not that varicose veins were causally related to service.  

The February 2018 opinion fully addresses the Veteran's contentions and service history and is therefore is the most probative opinion of record.  Based on this opinion, the evidence is at least in relative equipoise as to whether varicose veins were caused by or incurred in service.  Resolving all doubt in the Veteran's favor, entitlement to service connection for varicose veins is granted. 


ORDER

Entitlement to service connection for osteopenia is granted. 

Entitlement to service connection for varicose veins is granted. 


REMAND

As noted above, in February 2018 the Board obtained an outside advisory medical opinion.  In March 2018, the Veteran submitted a Medical Opinion Response Form, in addition to additional argument and evidence.  In the Medical Opinion Response Form, the Veteran indicated that he did not waive AOJ consideration of this evidence, and he requested that his case be remanded to the AOJ so that it may consider this new evidence in the first instance.  In light of the Veteran's request, the Board must remand the claim of entitlement to service connection for residuals of CVA to the AOJ so that it may perform an initial review of newly-submitted evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After reviewing all evidence added to the claims file since the issuance of the November 2010 SOC and performing any development deemed necessary, re-adjudicate the Veteran's claims. If any of the benefits sought are not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


